DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.


Response to Amendment
The amendment filed on 11/30/2020 has been entered:
Claim 1, 3 – 6, 8, 10 – 12, 14 – 16 and 18 – 20 remain pending in the application;
Claim 1 and 11 are amended.

Applicant’s amendments to claim overcome each and every 112(a) and 112(b) claim rejections as set forth in the Final Office Action mailed on 01/04/2021. The corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered and applicant’s amendments overcome the 103 rejections set forth in the Final Office Action mailed on 01/04/2021. The corresponding 103 rejections are withdrawn. However, applicant’s amendments to claims render the arguments moot in view of new grounds of 103 rejection.

Regarding the rejection of independent claim 1 and claim 11, applicant amended claims to include limitations “wherein the surgical robot includes a robot arm coupled to an end effector having at least three tracking markers positioned within the end effector, wherein the distribution of the at least three tracking markers allows the end effector to be monitored when the end effector is tracked and rotated in a surgical field” in claim 1, and to include limitations “wherein the end effector includes at least three tracking markers positioned within the end effector, wherein the distribution of the at least three tracking markers allows the end effector to be monitored when the end effector is tracked and rotated in a surgical field” in claim 11. Applicant submitted on p.7 that “Crawford discloses an array having tracking markers coupled to an end effector. Thus, Crawford does not disclose tracking markers disposed within the end effector itself as 
Applicant’s amendments overcome the 103 rejections set forth in the Final Office Action mailed on 01/04/2021. However, applicant’s arguments are moot in view of new grounds of rejection for the following reasons.
First, Crawford does teach the robot includes a robot arm 23, an end effector 30 and at least three tracking markers 720/730 positioned to the end effector 30 (see Crawford; [0120], [0133], [0181], [0492]; Fig.75A). Crawford also teaches monitoring the motion of the end effector 30 based on the geometric location information of tracking markers (see Crawford; [0133]). Although, Crawford explicitly teaches that the markers are attached to selected locations on the end effector 30, the “selected position” is not specified as “within the end effector” as claimed.
Second, since the amendments changed the scope of claim, new reference Kostrzewski et al. (US 2015/0100066 A1; published on 04/09/2015) (hereinafter “Kostrzewski”) is introduced in the new grounds of rejection to teach the “embedded” position of the tracking markers (see Kostrzewski; [0093]; see detail in later 103 rejections).
Thus, applicant’s arguments are moot in view of new grounds of rejection.

Regarding the rejection of corresponding dependent claims, applicant’s remarks submitted on p.7 rely exclusively on supposed deficiencies with the rejection of parent claim 1 and 11. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.6 – 9 have been fully considered and the arguments are moot in view of new grounds of rejection. The amendment results in new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 1 and 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2013/0345718 A1; published on 12/26/2013) (hereinafter "Crawford") in view of Costales et al. (US 5,921,992; published on 07/13/1999) (hereinafter “Costales”) and Kostrzewski et al. (US 2015/0100066 A1; published on 04/09/2015) (hereinafter “Kostrzewski”).

Regarding claim 1, in the embodiment of Fig.36, Crawford teaches a system for monitoring registration of a patient to a surgical robot ("FIG. 36 illustrates an example embodiment 3600 of surgical robot system 1 that utilizes …" [0354]; "… the surgical robot system 1 disclosed herein can calculate updated distances …" [0355]), said system comprising:
a dynamic reference base including at least one array marker ("… comprises a 4-marker tracker array 3610 attached to the patient 18 …" [0354]; see the frame holding tracker array in Fig.36);
a surveillance marker ("… and having a surveillance marker …" [0354]) having a surveillance shaft and a tracking marker ("… the surveillance marker 710 can be embodied … for example … or on a small post drilled into the ilium." [0354]; see Fig.36) disposed at a predetermined distance from the dynamic reference base ("… the surveillance marker 710 can be embodied or can comprise one or more markers 710 rigidly affixed to a patient 18 in a location different than the location in which a primary intended use in an apparatus claim. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111. In addition, the surveillance marker and DRB marker array as cited from Crawford is also capable of determining whether the DRB has been moved or not based on updated distances between surveillance marker and DRB marker array; see [0354]),
wherein the surveillance marker is configured to be registered to the dynamic reference base ("…  in which a 4-marker tracker array 3610 is utilized (FIG. 36), four distances 3611 a, 3612 a, 3613 a, and 3614 a can be acquired and retained, representing the distances between the surveillance marker 710 and markers 3611, 3612, 3613, and 3614." [0355]);
In the embodiment of Fig.20A – E, Crawford further teaches a dynamic reference base shaft connected to the dynamic reference base ("… the calibration frame 700 can comprise a plurality of upright posts 75 that are angled away from the calibration frame by about 10°." [0330]; see Fig.20E); and

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 4-marker tracker array as taught in the embodiment of Fig.36 with the posts as taught in the embodiment of Fig.20A-E. Doing so would make it "less obstructive to the surgeon" (see Crawford; [0330]).
In the embodiment of Fig.1 - 4, and 37, Crawford further teaches wherein the surgical robot (“… the surgical robot 15 can comprise … a housing 27.” [0120]; Fig.2) includes a robot arm (“… the housing 27 can comprise a robot arm 23” [0120]; Fig.2) coupled to an end effector (“”… and an end-effectuator 30 coupled to the robot arm 23 …” [0120]; Fig.2) having at least three tracking markers positioned on the end effector (“… the surgical robot system 1 can comprise conventional optical markers attached to selected locations on the end-effectuator 30 …” [0133]; “… by one or more conventional light emitting diodes mounted on or near the robot end-effectuator 30.” [0150]; “… at least some features of tracking movement of the robot's end-effectuator 30 can comprise tracking a virtual point on a rigid body utilizing an array of one or more markers 720 … FIG. 37, for example … on a rigid body using an array of three attached markers 4001, 4002, 4003.” [0358]; see Fig.37, markers 4001, 4002, 4003 are attached on the surface of end-effectuator), wherein the distribution of the at least three tracking markers allows the end effector to be monitored (“… the light emitted from and/or reflected by the markers can be read by cameras {for example with cameras 8200 intended use of claimed apparatus, therefore does not differentiate the claimed invention from cited prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}. In addition, the tracking system as taught by Crawford is capable of tracking the position of end effector all the time which include the time recited in above limitation; see also Crawford [0009], [0358]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end-effectuator in the embodiment of Fig.36 with the tracking markers on the end-effectuator as taught in the embodiment of Fig.1 – 4 and 37 by Crawford. Doing so would make it possible to “maximize the accuracy of the positional measurements by serving to check or verify the end-effectuator 30 position” (see Crawford; [0159]).
Crawford fails to explicitly teach wherein the dynamic reference base shaft includes a hollow channel extending along the longitudinal axis, and wherein the 
However, in the same field of endeavor, Costales teaches wherein the dynamic reference base shaft includes a hollow cylindrical channel extending along the longitudinal axis (“… calibration guide 20 is affixed by element 9 relative to the patient. It has … a guide tube 25.” Col.3, Ln.12 – 44; see Fig.1; the tube is in shape of a hollow cylindrical channel), and 
wherein the surveillance shaft is configured to be disposed in the hollow cylindrical channel (“The probe end 27 of an instrument 28 is inserted or guided by the guide tube 25 …” Col.3, Ln.12 – 44; see Fig.1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the calibration frame as taught by Crawford with the calibration guide as taught by Costales. Doing so would make it possible that “it avoids need for pre-calibrated instruments for which direction and tip position must be known prior to surgery” (see Costales; Col.2, Ln.33 – 48).
Crawford in view of Costales fails to explicitly teaches wherein the at least three tracking markers are positioned within the end effector.
However, in the same field of endeavor, Kostrzewski teaches wherein the at least three tracking markers are positioned within the end effector (“… tracking detector 352 can identify different surgical tools and parts of the patient body … and surgical robot position {e.g., position of one more of end effector 314, tool holder 312, and a surgical tool} … the position of markers embedded on the patient and surgical robot 304 to track 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers on end effector as taught by Crawford with the markers embedded on end effector as taught by Kostrzewski. Doing so would make it possible to “allow an operator to quickly and accurately move the end effector to a desired position” (see Kostrzewski; [0105]).
 
Regarding claim 3, Crawford in view of Costales and Kostrzewski teaches all claim limitations, as applied in claim 1, and further teaches wherein a processor of the surgical robot (“… the surgical robot system 1 can comprise a control device {for example a computer 100 having a processor and a memory coupled to the processor}. In some embodiments, the processor of the control device 100 can be configured to perform time of flight calculations as described herein.” [0124]) determines that the dynamic reference base has moved based on a change in the predetermined distance ("… at each frame of real-time data during a procedure, the surgical robot system 1 disclosed herein can calculate updated distances between each of the markers 3611, 3612, 3613, and 3614 on the primary tracker array 3610 and the surveillance marker 710. The system 1 can then compare the updated distances or a metric thereof ... to the available values ..." [0355]; see also 112 rejection).

Regarding claim 4, Crawford in view of Costales and Kostrzewski teaches all claim limitations, as applied in claim 1, and in the embodiment of Fig.36 Crawford 
In the embodiment of Fig.20A – E, Crawford further teaches wherein the surveillance marker is off-set from a longitudinal axis of the dynamic reference base post ("… the calibration frame 700 can comprise a plurality of upright posts 75 that are angled away from the calibration frame by about 10°." [0330]; see Fig.20E; since the surveillance marker 710 is located away from the base of 3610 in Fig.36 which is equivalent to 700 in Fig.20E, the 710 is off-set to angled post 720).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 4-marker tracker array as taught in the embodiment of Fig.36 with the posts as taught in the embodiment of Fig.20A-E. Doing so would make it "less obstructive to the surgeon" (see Crawford; [0330]).

 Regarding claim 5, Crawford in view of Costales and Kostrzewski teaches all claim limitations, as applied in claim 1, and in the embodiment of Fig.36 Crawford further teaches wherein the tracking marker is disposed on a surveillance marker shaft ("… the surveillance marker 710 can be embodied … for example … or on a small post drilled into the ilium." [0354]; see Fig.36).


In the embodiment of Fig.80 – 81, Crawford further teaches the tracking markers are each an optical marker configured to be recognized by a tracking camera associated with the surgical robot ("For example, two or more cameras 8200 such as {Optotrak® or Polaris®} could be set up from different perspectives focused on the tracking markers 720 on the targeting fixture 690 or robot 15." [0488]; here the tracking markers 720 on the fixture includes both surveillance marker and primary tracker array since they are on the same rigid body as taught in the embodiment of Fig.36).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught in the embodiment of Fig.36 with the optical tracker as taught in the embodiment of Fig.80 - 81. Doing so would make it possible that "if tissues move in response to applied force or due to breathing, the movement will be tracked by optical markers 720, and the robot's position will automatically be adjusted" (see Crawford; [0353]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Costales and Kostrzewski, as applied in claim 1, and further in view of Mire et al. (US 2007/0066887 A1; published on 03/22/2007) (hereinafter "Mire").

Regarding claim 8, Crawford in view of Costales and Kostrzewski teaches all claim limitations, as applied in claim 1, except wherein the surveillance marker post is metal and contains a sharp tip configured to drive into a bony structure.
However, in the same field of endeavor, Mire teaches wherein the surveillance shaft is metal ("Regardless, various portions of the kit 150, such as the dynamic reference frame positioning member 80, can be formed of any appropriate materials, such as various metals or metal alloys …" [0083]; the surveillance marker post and the dynamic reference frame position member 80 are mechanically equivalent to each other) and contains a sharp tip configured to drive into a bony structure ("… the distal end 98 can be sharpened … can be driven into the selected bone portion …" [0065]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker and post as taught by Crawford with the reference positioning kit as taught by Mire. Doing so would make it possible to "interconnect the dynamic reference frame with the bony portion" (see Mire; [0068]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Costales and Kostrzewski, as applied in claim 1, and further in view of McFarland (US 4,744,353; published on 05/17/1988).


However, in the same field of endeavor, McFarland teaches wherein the surveillance shaft and the dynamic reference shaft are configured to be inserted into a single incision ("… and the joint capsule has been incised in accordance with the Bankart operation procedure, the front ends 26 and 28 of the tubes 12 and 14 are held firmly in contact with the opposite outer and inner faces of the glenoid rim 72 at a location …" Col.4, Ln.62 - Col.5, Ln.19; see Fig.6 - 8, two posts/tubes 12 and 14 are inserted at same incision position 72).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker post and dynamic reference post as taught by Crawford with the supporting tool as taught by McFarland. Doing so would make it possible to facilitate "the Bankart operation for repair of a shoulder joint" (see McFarland; Col.6, Ln.17 - 23).


Claim 11, 12, 14 – 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Donner et al. (US 2016/0278818 A1; published on 09/29/2016) (hereinafter "Donner") and Kostrzewski.

Regarding claim 11, in the embodiment of Fig.35 – 36, Crawford teaches a system for monitoring registration of a patient to a surgical robot ("FIG. 36 illustrates an 
a dynamic reference base including at least one array marker ("… comprises a 4-marker tracker array 3610 attached to the patient 18 …" [0354]; see the frame holding tracker array in Fig.36);
a surveillance marker ("… and having a surveillance marker …" [0354]) disposed at a predetermined distance from the dynamic reference base ("… the surveillance marker 710 can be embodied or can comprise one or more markers 710 rigidly affixed to a patient 18 in a location different than the location in which a primary tracker array 3610 is affixed ..." [0354]; see Fig.36, 710 is disposed at a distance from 3610);
a surveillance shaft associated with the surveillance marker ("… the surveillance marker 710 can be embodied … for example … or on a small post drilled into the ilium." [0354]; see Fig.36);
a temporary grouping element configured to receive the surveillance marker shaft and the dynamic reference base shaft ("… the surveillance marker 710 can be located on the same rigid body as the primary tracker array 3610 but at a different location on the rigid body." [0354]),
wherein the surgical robot (“Referring now to FIGS. 1 and 35A … the surgical robot system 1 can comprise a surgical robot 15 …” [0120]; see Fig.35A and 35B) includes a robotic arm (“… the housing 27 can comprise a robot arm 23 …” [0120]), an end effector (“… and an end-effectuator 30 …” [0120]), a guide tube (“… for example a 
In the embodiment of Fig.20A – E, Crawford further teaches a dynamic reference base shaft connected to the dynamic reference base ("… the calibration frame 700 can comprise a plurality of upright posts 75 that are angled away from the calibration frame by about 10°." [0330]; see Fig.20E).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 4-marker tracker array as taught in the embodiment of Fig.36 with the posts as taught in the embodiment of Fig.20A-E. Doing so would make it "less obstructive to the surgeon" (see Crawford; [0330]).
In the embodiment of Fig.1 – 4 and 37, Crawford further teaches wherein the end effector includes at least three tracking markers positioned on the end effector (“… at least some features of tracking movement of the robot's end-effectuator 30 can comprise tracking a virtual point on a rigid body utilizing an array of one or more markers 720 … FIG. 37, for example … on a rigid body using an array of three attached markers 4001, 4002, 4003.” [0358]; see Fig.37, markers 4001, 4002, 4003 are attached on the surface of end-effectuator); wherein the distribution of the at least three tracking markers allows the end effector to be monitored (“… the light emitted from and/or reflected by the markers can be read by cameras {for example with cameras 8200 shown in FIG. 81} and/or optical sensors and the location of the object can be calculated through triangulation methods {such as stereo-photogrammetry}.” [0133]) when the end effector is tracked and rotated in a surgical field (by using the term “when”, the above language is intended use of claimed apparatus, therefore does not is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}. In addition, the tracking system as taught by Crawford is capable of tracking the position of end effector all the time which include the time recited in above limitation; see also Crawford [0009], [0358]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end-effectuator as taught in the embodiment of Fig.36 with the three attached markers as taught in the embodiment of Fig.37. Doing so would make it possible for “tracking movement of the robot's end-effectuator” (see Crawford; [0358]).
Crawford fails to explicitly teach wherein the surveillance shaft and the dynamic reference base shaft are received in parallel to each other, wherein the temporary grouping element is configured to receive the surveillance shaft and dynamic reference base to form a unit, wherein the temporary grouping element is configured to be impacted such that the surveillance shaft and the dynamic reference base shaft are simultaneously inserted into a single incision, and wherein the temporary grouping element is configured to be removed from the surveillance shaft and dynamic reference base shaft after attachment to the bony structure such that the surveillance shaft and 
However, in the same field of endeavor, Donner teaches a temporary grouping element configured to removably receive a plurality of shafts ("… wherein the delivery tool 20 has a header 6539 with a series of collars 165 and associated sleeves 100 having a variety of pre-defined angular alignments to guide one or more transfixing anchor members 30 into place …" [0383]; Fig.129B – C) in parallel to each other as a unit (“As indicated in FIG. 110, the two center collars 165 a and 165 b may be axially aligned with the respective bores 40 a and 40 b of the implant 25 …” [0291]; see Fig.109 and 110, the alignment of channels in 165a and 165b with bore 40a and 40b make those two insertion path parallel), wherein the temporary grouping element is configured to receive the surveillance shaft and dynamic reference base to form a unit ("… wherein the delivery tool 20 has a header 6539 with a series of collars 165 and associated sleeves 100 having a variety of pre-defined angular alignments to guide one or more transfixing anchor members 30 into place …" [0383]; Fig.129B – C), wherein the temporary grouping element is configured to be impacted such that the surveillance shaft and the dynamic reference base shaft are simultaneously inserted (“… the two center collars 165 a and 165 b may be axially aligned with the respective bores 40 a and 40 b of the implant 25 …” [0291]) into a single incision (“… incision associated with the implant arm …” [0321]; since the bores are in same position, corresponding posts are inserted at same position thereof), and wherein the temporary grouping element is configured to be removed from the surveillance shaft and dynamic reference base shaft 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the markers and posts as taught by Crawford with the tool header element as taught by Donner. Doing so would make it possible for "providing a choice of delivery angles that are complementary to the implant" (see Donner; [0383]).
Crawford in view of Donner fails to explicitly teach wherein the at least three tracking markers are positioned within the end effector.
However, in the same field of endeavor, Kostrzewski teaches wherein the at least three tracking markers are positioned within the end effector (“… tracking detector 352 can identify different surgical tools and parts of the patient body … and surgical robot position {e.g., position of one more of end effector 314, tool holder 312, and a surgical tool} … the position of markers embedded on the patient and surgical robot 304 to track both patient position and robot position …” [0093]; see Fig.3, end effector 314 is part of the robot 304).


Regarding claim 12, Crawford in view of Donner and Kostrzewski teaches all claim limitations, as applied in claim 11, and in the embodiment of Fig.35 – 36 Crawford further teaches wherein the surveillance marker is configured to be registered to the dynamic reference base ("…  in which a 4-marker tracker array 3610 is utilized (FIG. 36), four distances 3611 a, 3612 a, 3613 a, and 3614 a can be acquired and retained, representing the distances between the surveillance marker 710 and markers 3611, 3612, 3613, and 3614." [0355]).

Regarding claim 14, Crawford in view of Donner and Kostrzewski teaches all claim limitations, as applied in claim 11, and in the embodiment of Fig.35 – 36 Crawford further teaches wherein the surveillance shaft ("… and having a surveillance marker …" [0354]) is distanced away from a longitudinal axis of the dynamic reference base post ("… the surveillance marker 710 can be embodied or can comprise one or more markers 710 rigidly affixed to a patient 18 in a location different than the location in which a primary tracker array 3610 is affixed ..." [0354]; see Fig.36, 710 is disposed at a distance from 3610).

 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 4-marker tracker array as taught in the embodiment of Fig.36 with the posts as taught in the embodiment of Fig.20A-E. Doing so would make it "less obstructive to the surgeon" (see Crawford; [0330]).

Regarding claim 15, Crawford in view of Donner and Kostrzewski teaches all claim limitations, as applied in claim 11, and Donner further teaches wherein the temporary grouping element includes an impaction cap for attaching the surveillance maker shaft and the dynamic reference base shaft to the bony structure ("When the impactor assembly 6550 is coupled to the handle members 6538 as shown in FIG. 129B, impacting an impactor handle 6547 of the impactor assembly 6550 distally causes the implant arm 110, and the rest of the assembly 10 as whole, to displace distally and deliver the implant 25 into the sacroiliac joint space." [0384]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the markers and posts as taught by Crawford with the tool header element as taught by Donner. Doing so would make it 

Regarding claim 16, Crawford in view of Donner and Kostrzewski teaches all claim limitations, as applied in claim 11, and in the embodiment of Fig.35 – 36 Crawford further teaches wherein the surveillance marker and the at least one array marker are tracking markers ("… the surveillance marker 710 can be located on the same rigid body as the primary tracker array 3610 …" [0354]).
In the embodiment of Fig.80 – 81, Crawford further teaches the tracking markers are each an optical marker configured to be recognized by a tracking camera associated with the surgical robot ("For example, two or more cameras 8200 such as {Optotrak® or Polaris®} could be set up from different perspectives focused on the tracking markers 720 on the targeting fixture 690 or robot 15." [0488]; here the tracking markers 720 on the fixture includes both surveillance marker and primary tracker array since they are on the same rigid body as taught in the embodiment of Fig.36).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught in the embodiment of Fig.36 with the optical tracker as taught in the embodiment of Fig.80 - 81. Doing so would make it possible that "if tissues move in response to applied force or due to breathing, the movement will be tracked by optical markers 720, and the robot's position will automatically be adjusted" (see Crawford; [0353]).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reference marker array as taught in the embodiment of Fig.36 with the clamping tip as taught in the embodiment of Fig.66A and 66B. Doing so would make it possible to provide "clamping mechanism for securely attaching the targeting fixture 690 to the patient 18" (see Crawford; [0344]).


Claim 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Donner and Kostrzewski, as applied in claim 11, and further in view of Mire.

Regarding claim 18, Crawford in view of Donner and Kostrzewski teaches all claim limitations, as applied in claim 11, except wherein the surveillance marker shaft is metal and contains a sharp tip configured to drive into the bony structure.
However, in the same field of endeavor, Mire teaches wherein the surveillance shaft is metal ("Regardless, various portions of the kit 150, such as the dynamic reference frame positioning member 80, can be formed of any appropriate materials, such as various metals or metal alloys …" [0083]; the surveillance marker post and the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker and post as taught by Crawford with the reference positioning kit as taught by Mire. Doing so would make it possible to "interconnect the dynamic reference frame with the bony portion" (see Mire; [0068]).

Regarding claim 20, Crawford in view of Donner and Kostrzewski teaches all claim limitations, as applied in claim 11, and in the embodiment of Fig.49A, Crawford further teaches the dynamic reference base is removably connected to the dynamic reference base shaft (“… a temporary rigid plate 780 that contains … open mounts 785 {such as snaps, magnets, Velcro, or other features} to which active markers 720 can later be attached in a known position.” [0392]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the dynamic reference marker as taught in the embodiment of Fig.36 with the open mounts as taught in the embodiment of Fig.49A. Doing so would make it possible “to register the targeting fixture 690 through an intermediate calibration” (see Crawford; [0392]).
In addition, Donner further teaches wherein the surveillance shaft is configured to be removably connected to other tool ("… the anchor element proximal end 6531 may be adapted to engage an Allen wrench, hex key, or other tool …" [0372]; Fig.126A) after 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the markers and posts as taught by Crawford with the tool header element as taught by Donner. Doing so would make it possible for "providing a choice of delivery angles that are complementary to the implant" (see Donner; [0383]).
Crawford in view of Donner fails to explicitly teach wherein the surveillance marker is configured to be removably connected to the surveillance marker post.
However, in the same field of endeavor, Mire teaches wherein the surveillance marker is configured to be removably connected to the surveillance marker post ("The modular tracking sensor 54 a′ can include an engaging shaft 212 that can include a portion that is operable to move over or pass over the second end of the dynamic reference frame holding member 200." [0105]; herein the frame holding member 200 is mechanically equivalent to surveillance marker post).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker and post as taught by Crawford with the modular reference positioning kit as taught by Mire. Doing so would make it possible to "interconnect the dynamic reference frame with the bony portion" (see Mire; [0068]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793